In re Cranson, Juan Reginald; — Plaintiffs); applying for supervisory and/or remedial writ; Parish of Vernon, 30th Judicial District Court, Div. “A”, No. 26,649.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence he has filed on or about May 5, 1992. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s assertion that he has filed his motion with district court is incorrect, the *554district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.
MARCUS, J., not on panel.